United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3682
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Timothy B. Wilder

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: October 19, 2020
                              Filed: January 28, 2021
                                [Unpublished]
                                ____________

Before COLLOTON, GRASZ, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      The district court 1 decided not to reduce Timothy Wilder’s 235-month prison
sentence under the First Step Act. See Pub. L. No. 115-391, § 404, 132 Stat. 5194


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
(2018). It said that it “ha[d] reviewed the entire record and would decline to grant
relief if it were available to” him. We affirm.

       The government does not dispute Wilder’s eligibility for a reduction. It now
concedes that he is eligible because he was convicted of conspiring to distribute at
least 50 grams of cocaine base. See United States v. Banks, 960 F.3d 982, 984 (8th
Cir. 2020) (involving the same offense); see also First Step Act § 404(a), 132 Stat.
at 5222; Fair Sentencing Act, Pub. L. No. 111-220, § 2(a), 124 Stat. 2372 (2010).

       Still, district courts have the discretion to deny a reduction even if the
eligibility hurdle is cleared. See First Step Act § 404(c), 132 Stat. at 5222 (“Nothing
in this section shall be construed to require a court to reduce any sentence pursuant
to this section.”). After reviewing “the entire record,” the court exercised its
discretion to deny one here, meaning that any error in finding Wilder ineligible was
harmless. See United States v. Howard, 962 F.3d 1013, 1015 (8th Cir. 2020)
(describing a remand under these circumstances as “an exercise in futility”).

        Wilder’s remaining argument fares no better. The district court made a
“complete review” of his motion, United States v. Moore, 963 F.3d 725, 728–29 (8th
Cir. 2020), even though it did not grant him a hearing or the plenary resentencing he
requested, see id. at 728 (explaining how First Step Act motions are different from
initial sentencing proceedings); United States v. Williams, 943 F.3d 841, 843–44 (8th
Cir. 2019) (holding that district courts need not hold hearings on motions like this
one). In the end, it just decided to exercise its “substantial sentencing discretion,”
based on the papers and its own experience with the case, to deny relief. United
States v. Hoskins, 973 F.3d 918, 922 (8th Cir. 2020); see also Howard, 962 F.3d at
1015 (explaining that “the original sentencing court [is] uniquely positioned to
consider the many factors necessary in exercising its ultimate discretion”).

      We accordingly affirm the judgment of the district court.
                     ______________________________



                                         -2-